Title: To James Madison from David Howell, 22 October 1812
From: Howell, David
To: Madison, James


Sir,Providence 22d October 1812.
To assure you of the steady & persevering adherence of Governor Fenner & all his Friends, who are more than ninetenths of the Republicans in this State, to your person & administration, I have enclosed The Providence Patriot of October 17th Instant containing Resolutions passed at a Republican Convention of Delegates from all the Towns in this County.
These Resolutions were written by Governor Fenner & presented to the meeting in his own hand writing as the Chairman has informed me—for I was not present: but at Boston on publick business.
The depression of our party here could not have been effected by Embargoes, nor by restrictive regulations of Commerce, however grieviously felt in this little commercial State, without the aid of a Faction, or Schism among ourselves, which, openly, & in a printed circular Letter dispersed throughout the State, denounced Governor Fenner; by which means and by their own corrupt practices, the adverse Party succeeded, by a very lean majority in May 1811.
We consider these Schismaticks, tho’ few in number, more bitter enemies to our Cause than Federalists. The Clintonian Schism of N. York, fatal as the Trojan Horse, threatens a like Catastrophe to the United States. Our faction stands on tiptoe, eager to join Clinton, hoping thus to gain the ascendancy over us at Washington, of which they despair during the continuance of pure Republicanism in the U.S. Cabinet. For several years past they have openly & contumaciously refused to accord with the proceedings of our General Republican Convention—and, it is said, they have some organ, through which they labour to thwart our nominations at Washington. One of their number hath lately been to New York—spent some time there & returned here [a] Clintonian Agent.
To describe the malignity & virulence, with which party rages in this Town, & State, would require the pen of Thucydides, which painted the plague, at Athens, in the time of the Peloponnesian War.

My very dear & only Son will have the Honor to deliver you this Letter: and to present you with my highest respects. I have the Honor to remain, Sir, your assured Friend and obedient Servant
David Howell
